Citation Nr: 1613400	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  07-37 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella of the left knee.

3.  Entitlement to an initial compensable evaluation for residuals of a right foot injury, prior to November 1, 2012.

4.  Entitlement to an evaluation in excess of 10 percent for residuals of a right foot injury, since November 1, 2012.

5.  Entitlement to an initial compensable evaluation for degenerative arthritis of the 1st metatarsal joint of the left foot, with numbness, prior to April 27, 2009.

6.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the 1st metatarsal joint of the left foot, with numbness, since April 27, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to September 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005, March 2006, and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  During the course of the appeal, the Veteran's service-connected chondromalacia patella of the right knee was manifested primarily by pain, tenderness, abnormal motion, and flexion limited to 85 or 90 degrees.

2.  During the course of the appeal, the Veteran's service-connected chondromalacia patella of the left knee was manifested primarily by pain, tenderness, abnormal motion, and flexion limited to 90 degrees.

3.  Prior to November 1, 2012, the Veteran's service-connected residuals of a right foot injury were manifested primarily by complaints of fatigability when standing and walking.

4.  Since November 1, 2012, the Veteran's service-connected residuals of a right foot injury were manifested primarily by complaints of pain when walking and standing at his job.  

5.  Prior to April 27, 2009, the Veteran's service-connected degenerative arthritis of the 1st metatarsal joint of the left foot, with numbness, was manifested primarily by "mild" symptoms or no symptoms at all.
 
6.  Since April 27, 2009, the Veteran's service-connected degenerative arthritis of the 1st metatarsal joint of the left foot, with numbness, was manifested primarily by "moderate" symptoms. 

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for chondromalacia patella of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5019 (2015).  

2.  The criteria for an initial evaluation in excess of 10 percent for chondromalacia patella of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5019 (2015).  

3.  The criteria for an initial compensable evaluation for residuals of a right foot injury, prior to November 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  

4.  The criteria for an evaluation in excess of 10 percent for residuals of a right foot injury, since November 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  

5.  The criteria for an initial compensable evaluation for degenerative arthritis of the 1st metatarsal joint of the left foot, with numbness, prior to April 27, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5280 (2015).  

6.  The criteria for an evaluation in excess of 10 percent for degenerative arthritis of the 1st metatarsal joint of the left foot, with numbness, since April 27, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5280 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Even so, the RO's February 2005, January 2008, March 2009, and December 2011 letters to the Veteran explained what type of information and evidence was needed to establish an increased disability rating and informed him that an effective date for the award of benefits would be assigned if service connection was granted.  The letter also discussed the factors considered in establishing the effective date.  No further notice as to the claims on appeal is needed as the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service and post service treatment records.  38 U.S.C.A. §§ 5103A; 38 C.F.R. § 3.159.  

In April 2009 and November 2012, the RO provided the Veteran with VA examinations to determine the severity of his bilateral knee and bilateral foot disorders.  The VA examiners who conducted each evaluation interviewed and thoroughly examined the Veteran, reviewed the medical evidence of record, and provided sound rationale for the conclusions reached in their examination reports.  The examiners also appropriately addressed the objective findings relevant to the Veteran's bilateral knee and bilateral foot disorders, as well as the functional impact of these disabilities upon ordinary conditions of daily life and work.  The Board finds that these examinations were adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has neither advanced an argument that any of the VA examinations of record were deficient in any respect, nor that he was prejudiced thereby.  Id.  

Having obtained updated treatment records and scheduled the Veteran for the appropriate VA examinations to determine the nature and severity of his bilateral knee and bilateral foot disorders, the Board finds that the directives of the Board's May 2011 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).    

Finally, there is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Disability Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

A.  Right and Left Knee Disorders

The Veteran is seeking an initial evaluation in excess of 10 percent for his right knee chondromalacia patella and an initial evaluation in excess of 10 percent for his left knee chondromalacia patella.  His service-connected bilateral knee disorders are evaluated under Diagnostic Code 5099-5019.  38 C.F.R. § 4.71a, Diagnostic Codes 5099-5019 (2015).  This hyphenated diagnostic code contemplates an unlisted condition analogous to bursitis.  38 C.F.R. §§ 4.20, 4.27 (2015).  Notably, Diagnostic Code 5019 subscribes to the criteria underlying other musculoskeletal codes, specifically Diagnostic Code 5003 for arthritis and Diagnostic Codes 5260 and 5261 for limitation of flexion and extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).  

Under Diagnostic Code 5019, bursitis is to be rated on limitation of motion of the affected parts, as degenerative arthritis.  Degenerative arthritis, established by x-ray 

findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When the limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5003, degenerative arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.   38 C.F.R. § 4.71a, Diagnostic Code 5003.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2015).
  
Diagnostic Code 5260 pertains to limitation of flexion of the knee and provides that flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 pertains to limitation of extension and provides that extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran's VA treatment records show ongoing physical therapy for the Veteran's knees as well as complaints of bilateral knee pain.

In April 2009, the Veteran was provided a VA examination of his left and right knees.  The VA examiner noted that the Veteran injured his right knee while playing organizational sports in the 1980's and that he sustained repeated trauma to his knees from multiple parachute jumps while serving as a paratrooper in the military.  After reviewing the Veteran's medical records, the examiner observed that there was no history of hospitalization, surgery, or neoplasm.  The examiner noted that the Veteran's right and left knee joint symptoms included instability, pain, stiffness, weakness, and decreased speed of joint motion.  The examiner further noted that there was no evidence of deformity, giving way, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, conditions affecting the motion of the right knee joint, or flare-ups of joint disease.  The examiner found no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  The examiner indicated that the Veteran was unable to stand for more than a few minutes at a time, that he was able to walk more than one fourth of a mile but less than one mile, and that he intermittently used orthotic inserts and frequently used a knee brace to help ambulate.

Upon physical examination, the April 2009 VA examiner found that right and left knee mild tenderness at the superficial infrapatellar bursae, as well as pain inferior to the patella with walking, pain with active and passive flexion of the knee, and increased pain with walking up or down stairs.  The examiner noted that there was crepitation, bilaterally, but found no evidence of Osgood-Schlatter's disease, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, or meniscus abnormality involving either knee.  Initial range of motion testing revealed left knee flexion limited to 90 degrees, with no objective evidence of pain with active motion, and right knee flexion limited to 85 degrees, with no objective evidence of pain with active motion.  Extension was found to be normal for both knees and the examiner indicated that there was no objective evidence of pain with active motion during extension testing.  Following repetitive use testing, the 

examiner found no objective evidence of pain and no additional limitation of motion.  

Based on these results, the April 2009 VA examiner provided a diagnosis of bilateral stable tears of the medial meniscus with small associated joint effusion and a bilateral atypical popliteal cyst of the supralateral popliteal fossa.  The examiner concluded that the knee joints affected would have a significant effect on the Veteran's usual occupation resulting in pain, decreased mobility, lack of stamina, and decreased strength of the lower extremities.  Regarding the Veteran's daily activities, the examiner indicated that the Veteran's bilateral knee disorder did not affect toileting or feeding; had a mild effect on bathing and dressing; had a moderate effect on shopping, recreation, traveling, and driving; and had a severe effect on chores, exercise, and sports.

The Veteran underwent another VA knee examination in November 2012.  The Veteran asserted that his bilateral knee condition was caused by many years of wear and tear performing parachute jumps during service.  The Veteran reported that he continued to experience flare-ups of his knee condition daily and that they usually lasted about two hours.  He reported that the flare-ups impacted the function of his knees and/or lower legs and that the pain was alleviated by rest, stretching, and medication.  He also stated that his bilateral knee conditions affected his ability to climb stairs, walk more than 200 feet, or stand for greater than twenty minutes.  The VA examiner noted that the Veteran originally was diagnosed as having chondromalacia patellae of both knees since 2005.  The examiner observed that an August 2005 magnetic resonance imaging (MRI) scan of the right knee from showed a moderate inferiorly surfacing oblique tear of the posterior horn of the medial meniscus and an associated small joint effusion.  The examiner also noted that an August 2005 MRI scan of the left knee showed a moderate inferiorly surfacing oblique tear of the posterior horn of the medial meniscus, an associated small joint effusion, and an uncomplicated indolent-appearing two centimeter atypical popliteal cyst of the supralateral popliteal fossa, extending from the joint space without significant change in size as compared to the previous examination in January 2005.  

Upon physical examination, the November 2012 VA examiner found left knee forward flexion limited to 90 degrees, with no objective evidence of painful motion; right knee forward flexion limited to 90 degrees, with no objective evidence of painful motion; and no limitation of extension or objective evidence of painful motion for either knee during extension testing for either knee.  The examiner further noted that the Veteran could only "do up to" 85 degrees, bilaterally, on active range of motion.  The examiner indicated that the Veteran's body habitus may account for some decrease in range of motion and that these range of motion measurements did not change during repetitive-use testing.  

Based on the foregoing, the November 2012 VA examiner opined that the Veteran had functional loss and/or functional impairment of his knees in the form of less movement than normal bilaterally, excess fatigability bilaterally, disturbance of locomotion of the left knee, and interference with sitting, standing, and weight bearing bilaterally.  However, the examiner also noted that the Veteran did not exhibit additional limitation in range of motion of either knee following repetitive-use testing.  The examiner found no evidence of tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength testing revealed normal muscle strength bilateral knee flexion and extension.  Joint stability testing revealed normal bilateral anterior instability, normal bilateral posterior instability, and normal bilateral medial-lateral instability.  The examiner found no evidence of patellar subluxation or dislocation of either knee.  The examiner noted that the Veteran had not had a meniscectomy or total knee joint replacement for either knee.  The examiner found no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to the Veteran's right or left knees.  Although the examiner observed that the Veteran occasionally used knee braces to help ambulate, the examiner opined that the Veteran's functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  X-rays taken showed that both knees had intact bony elements; joint articulations that appeared anatomic; and soft tissues that were unremarkable as visualized.  The examiner opined that both of the Veteran's knees were within normal limits and that the Veteran's bilateral knee chondromalacia patella impacted any pertinent physical findings, complications, conditions, signs, and/or symptoms related to his feet his ability to work by affecting his ability to climb stairs, walk more than 200 feet, and stand for more than twenty minutes.

After reviewing the evidence of record, the Board concludes that an evaluation in excess of 10 percent rating is not warranted for either of the Veteran's service-connected bilateral knee chondromalacia patella.  The medical evidence of record does not show that the Veteran's bilateral knee chondromalacia patella ever limited flexion to 30 degrees or less.  Throughout this appeal, the Veteran exhibited limitations of left knee flexion at 90 degrees and limitations of right knee flexion ranging from 85 to 90 degrees.  The Board finds that these limitations in flexion do not meet or more nearly approximate the criteria for the maximum 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260; 38 C.F.R. § 4.7 (2015).  Consequently, the Board finds that a rating in excess of 10 percent is not warranted for either of the Veteran's service-connected left and right knee disorders. 

Throughout the rating period on appeal, the Veteran's bilateral knee chondromalacia patella was manifested primarily by pain, tenderness, and abnormal motion.  The April 2009 VA examiner found no objective evidence of pain with active motion on either side during initial range of motion testing.  Even after repetitive use testing, the April 2009 VA examiner found no objective evidence of pain or additional limitation of motion.  Likewise, the November 2012 VA examiner found no objective evidence of pain with active motion on either side during initial range of motion testing.  Although the November 2012 VA examiner observed that the Veteran could only "do up to" 85 degrees, bilaterally, on active range of motion, the examiner also noted that the Veteran could "go to" 90 degrees on passive range of motion and that his body habitus could account for some decrease in range of motion.  The November 2012 VA examiner further observed that the Veteran had functional loss and/or functional impairment of his knees in the form of less movement than normal bilaterally, excess fatigability bilaterally, disturbance of locomotion of the left knee, and interference with sitting, standing, and weight bearing bilaterally.  However, the November 2012 VA examiner also opined that the Veteran did not exhibit additional limitation in range of motion of either knee following repetitive-use testing.  

Based on the above, the evidence shows that the Veteran's service-connected bilateral knee chondromalacia patella did not result any additional functional loss after repetitive use.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  Moreover, any functional loss shown on examination did not result in limitation of motion to the degree required for a rating in excess of 10 percent for either knee.  Id.  Accordingly, an evaluation in excess of 10 percent for either of the Veteran's service-connected left and right knee disorders is not warranted based on any additional functional loss or impairment.

Additionally, the Board has considered whether the Veteran is entitled to additional or separate disability ratings for his left and right knee disorders under other diagnostic codes relating to the knees.  However, Diagnostic Code 5261 is not for application because there is no indication of limitation of left or right knee extension during initial or repetitive motion testing.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Both of the Veteran's VA examinations revealed normal extension to zero degrees, with no objective evidence of any painful motion.  

Similarly, there is no evidence that the Veteran has ankylosis of either knee, impairment of the tibia or fibula in either leg, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, symptomatic dislocation and/or removal of semilunar cartilage, or that there is genu recurvatum in either of his knees.  As these disorders were not shown on examination, application of the other diagnostic codes relating to the knee is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 5263 (2015).  The April 2009 VA examiner noted that the Veteran's medical history included instability of both knees.  However, the evidence of record does not show any recurrent subluxation or lateral instability of either knee when he was evaluated by the April 2009 and November 2012 VA examiners.  Accordingly, the Board finds that separate ratings for instability of either knee are not warranted during the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).


B.  Right Foot Disorder

The Veteran is seeking an initial compensable evaluation for his service-connected residuals of a right foot injury, prior to November 1, 2012, followed by an evaluation in excess of 10 percent since November 1, 2012.  The Veteran's service-connected residuals of a right foot injury have been rated under the criteria of Diagnostic Code 5284, which provides that a 10 percent rating is warranted for moderate foot injuries; a 20 percent rating is warranted for moderately severe foot injuries; and a 30 percent rating is warranted for severe foot injuries.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Diagnostic Code 5284 also allows for the assignment of a 40 percent rating for the actual loss of use of the foot.  Id.  

At his April 2009 VA foot examination, the VA examiner noted that a lawn mower had run over the Veteran's right foot when he was in the army and that it broke all of his toes and cut open his big toe.  The examiner noted that the Veteran had surgery, healed, and was able to go to jump school and become a paratrooper after three months.  The Veteran reported that his right foot symptoms included fatigability while standing and walking.  He did not report pain, swelling, heat, redness, stiffness, weakness, or lack of endurance.  The Veteran reported experiencing flare-ups of his foot disorder weekly that usually lasted less than one day.  The Veteran indicated that prolonged walks precipitated flare-ups that were alleviated by a warm shower and medication.  Regarding functional impairment, the Veteran stated that the length of time it took to complete a project was longer because he moved slower and rested more frequently as he was unable to stand for more than a few minutes.  Upon physical evaluation, the examiner found full sensation of the foot and normal gait.  The examiner found no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  The examiner found no evidence of hammertoes, hallux valgus, or hallux rigidus.  The examiner noted that there was an irregular scar at the tip of the Veteran's great toe measuring 1.5 centimeters by one millimeter.  However, the examiner found no depression, adherence, or discoloration.  The examiner indicated that the scar was healthy and barely visible.  Based on x-rays and a bone scan taken in November 

2008, the examiner stated that there were no sequelae resulting from the Veteran's in-service laceration to the right great toe and no residuals of a right foot injury.

In November 2012, the Veteran was afforded a VA foot examination.  The Veteran reported that he slipped while mowing the grass during parachute jump school and that the lawn mower ran over his right foot resulting in the fracturing of all of his toes.  Upon physical evaluation, the November 2012 VA examiner did not find any evidence of Morton's neuroma and metatarsalgia, hammer toes, hallux valgus, hallus rigidus, pes cavus, and malunion or nonunion of the tarsal or metatarsal bones.  Similarly, the examiner did not find any evidence of weak right foot.  The examiner noted that the Veteran had a scar related to the treatment of his right foot but that the scar were not painful and/or unstable and did not measure a total area greater than 39 square centimeters (6 square inches).  The examiner indicated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, and/or symptoms related to his feet.  The examiner reported that the Veteran did not use any assistive devices to help ambulate and that his functioning was not diminished to the extent that amputation with prosthesis would equally serve the Veteran.  Diagnostic testing did not reveal any abnormal or significant findings for the right foot.  Specifically, an x-ray of the Veteran's right foot revealed intact bony structures; soft tissues that were unremarkable; tarsal alignment that appeared to be normal; and a small cyst within the proximal phalanx of the great toe.  Based on the foregoing, the examiner indicated that the Veteran's right foot was within normal limits.  Based on the Veteran's report of pain when standing or walking at his job, the examiner indicated that the Veteran's foot disorder impacted his ability to work.

After reviewing the evidence of record, the Board concludes that an initial compensable evaluation is not warranted for the Veteran's residuals of a right foot injury, prior to November 1, 2012.  The medical evidence of record does not show that the Veteran had any residuals of a right foot injury prior to November 1, 2012.  Specifically, the April 2009 VA examiner found no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  Moreover, the examiner stated that there were no sequelae resulting from the Veteran's 

in-service laceration to the right great toe and no residuals of a right foot injury.  At their worst, the Veteran's claimed residuals of a right foot injury manifested as fatigability when standing and walking.  Throughout that rating period, the Veteran's right foot symptomatology and disability picture were not indicative of a "moderate" foot injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.   

Similarly, the Board finds that a rating in excess of 10 percent is not warranted at any time during the rating period since November 1, 2012.  The November 2012 VA examiner found that the Veteran did not have any pertinent physical findings, complications, conditions, signs, and/or symptoms related to his feet and that the Veteran's right foot was "within normal limits."  Nevertheless, the examiner noted that the Veteran complained of pain when walking and standing at his job.  Based on the Veteran's reports of pain, the examiner opined that the Veteran's claimed foot disorder impacted his ability to work.  The diagnostic criteria for the 10 percent disability rating specifically contemplates this level of impairment.  Therefore, the Board finds that the Veteran's service-connected residuals of a right foot injury are adequately compensated by the previously assigned 10 percent disability rating, since November 1, 2012.  

Moreover, the Board finds that the Veteran's service-connected residuals of a right foot injury do not meet or more nearly approximate the criteria for the increased 20 percent rating during the appeal period since November 1, 2012.  The Veteran's service-connected residuals of a right foot injury were, at their worst, described as "moderate" in nature.  In fact, the November 2012 VA examiner did not find any evidence of bilateral weak foot and diagnostic testing did not reveal any abnormal or significant findings for the right foot.  Consequently, the Board finds that the Veteran's service-connected residuals of a right foot injury do not warrant an increased rating since November 1, 2012.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.     

Accordingly, the Veteran's service-connected residuals of a right knee injury do not warrant a compensable evaluation, prior to November 1, 2012, for any additional functional loss or impairment as no painful motion, swelling, tenderness, instability, 

weakness, or abnormal weight bearing, was shown.  Moreover, the Veteran's service-connected residuals of a right knee injury do not warrant an evaluation in excess of 10 percent, since November 1, 2012, for any additional functional loss or impairment as the Veteran's right foot was within normal limits, with no pertinent physical findings, complications, conditions, signs, and/or symptoms found.   

The Board has considered whether the Veteran is entitled to additional or separate disability ratings for his service-connected residuals of a right foot injury under other diagnostic codes relating to the feet.  However, the April 2009 VA examiner found no evidence of hammertoes, hallux valgus, or hallux rigidus.  Likewise, the November 2012 VA examiner did not find any evidence of Morton's neuroma and metatarsalgia, hammer toes, hallux valgus, hallus rigidus, pes cavus, bilateral weak foot, or malunion or nonunion of the tarsal or metatarsal bones.  As these disorders were not shown on examination, application of the other diagnostic codes relating to the foot is not warranted.  See 38 C.F.R. § 4.72, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2015).  

Finally, the Board acknowledges that both VA examiners noted that the Veteran had an irregular scar at the tip of the Veteran's great toe measuring 1.5 centimeters by one millimeter.  However, the April 2009 VA examiner found no depression, adherence, or discoloration, and the examiner indicated that the scar was healthy and barely visible.  Similarly, the November 2012 VA examiner found that the Veteran had a scar related to the treatment of his right foot but that the scar was not painful and/or unstable and did not measure a total area greater than 39 square centimeters (6 square inches).  Accordingly, the Board finds that a separate rating for the Veteran's irregular scar at the tip of the Veteran's right great toe foot is not warranted during any period on appeal.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2015).

C.  Left Foot Disorder

The Veteran is seeking an initial compensable evaluation for his service-connected degenerative arthritis of the 1st metatarsal joint of the left foot, with numbness, prior 
to April 27, 2009, followed by an evaluation in excess of 10 percent since April 27, 2009.  The Veteran's degenerative arthritis of the 1st metatarsal joint of the left foot, with numbness, has been rated by analogy under the criteria of Diagnostic Codes 5299-5280.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5280.  When an unlisted residual condition is encountered which requires an analogous rating, the first two digits of the diagnostic code present that part of the rating schedule most closely identifying the bodily part or system involved, with a "99" assigned as the last two digits representing all unlisted conditions.  38 C.F.R. § 4.27 (2015).  Pursuant to Diagnostic Code 5280, a 10 percent disability rating is warranted for unilateral hallux valgus resulting in operation with resection of the metatarsal head; or severe symptoms of unilateral hallux valgus if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

The Veteran's VA treatment records show ongoing treatment for complaints of pain to the "in arch" of the left foot, diagnosed as metatarsalgia due to sesamoiditis of the first metatarsal joint of the left foot with numbness.

In April 2009, the Veteran underwent a VA examination.  During the examination, the Veteran reported that shortly before he retired from military service in 2005, he had a bad jump and developed numbness along the ball of his left foot.  He indicated that he fractured his sesamoid bone but that he continued running and jumping with the fracture since nothing could be done to help the problem once it was discovered.  He reported that he continued to experience pain and numbness in his foot whenever he took prolonged walks or exercises. The Veteran reported symptoms that included throbbing pain in the ball of the left foot while standing and walking; swelling of the entire left foot while walking; heat in the ball of the left foot while walking; stiffness in the top of the left toes and ankle while standing walking, and at rest; fatigability of the left lower leg while standing and walking; and lack of endurance of the entire left foot while standing and walking.  The Veteran reported that he experienced flare-ups of foot joint disease weekly or more offent and lasting usually less than one day.  The Veteran indicated that prolonged walking precipitated the flare-ups while taking Motrin and warm shower alleviated 

the flare-ups.  He stated that the flare-ups resulted in taking longer to complete projects because he had to move slower and take more frequent rests.  The Veteran also reported that he was unable to stand for more than a few minutes and that he was unable to walk an entire mile.  He indicated that he wore an orthoptic shoe inserts to provide cushion and to help alleviate the pain on the bottom of his left foot.  

Upon physical evaluation, the April 2009 VA examiner did not find any evidence of painful motion, swelling, instability, weakness, or other abnormal weight bearing.  The examiner found evidence of tenderness but indicated that the Veteran did not have hammertoes, hallux valgus or rigidus, vascular foot abnormality, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, flatfoot, or muscle atrophy.  The examiner noted that the Veteran had full sensation in his left foot.  The examiner noted that there was evidence of an old fracture of the sesamoid bone of the left foot.  Other significant physical findings included mild tenderness when pressure was applied on the plantar surface below the 1st metatarsal joint.  The examiner also noted that this was the site of the reported numbness when it occurred.  The examiner noted that the pain and numbness only occurred with prolonged walking or standing.  Based on the foregoing, the VA examiner provided a diagnosis of sesamoiditis related to an old fracture of the left foot sesamoid bone.  The examiner opined that the Veteran's reported numbness, when it occurred, was likely related to the old fracture.  The examiner also concluded that there was no evidence of degenerative arthritis of the 1st metatarsal joint of the left foot even though this was a finding on a prior bone scan.

In November 2012, the Veteran was afforded another VA examination.  The Veteran asserted that he injured his left foot while parachute jumping during service and that he hurt his left foot but was not treated at that time.  He claimed that he was told that he had an old fracture of the sesamoid bone during his military retirement examination.  After interviewing the Veteran, the examiner reported that the Veteran was diagnosed as having a fracture of his left foot sesamoid bone in 2005.

Upon physical evaluation, the November 2012 VA examiner did not find any evidence of Morton's neuroma and metatarsalgia, hammer toes, hallux valgus, hallus rigidus, pes cavus, and malunion or nonunion of the tarsal or metatarsal bones.  Similarly, the examiner did not find any evidence of bilateral weak foot.  The examiner noted that the Veteran had scars related to the treatment of his feet but also found that the scars were not painful and/or unstable and did not measure a total area greater than 39 square centimeters (6 square inches).  The examiner indicated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, and/or symptoms related to his feet.  The examiner reported that the Veteran did not use any assistive devices to help ambulate and that his functioning was not diminished to the extent that amputation with prosthesis would equally serve the Veteran.  Diagnostic testing did not reveal any abnormal or significant findings for the left foot.  An x-ray of the Veteran's left foot showed intact bony structures; soft tissues that appeared to be normal; and tarsal alignment that was anatomic.  Based on the foregoing, the examiner indicated that the Veteran's left foot was within normal limits.  Based on the Veteran's report of pain with walking at his job, the examiner indicated that the Veteran's left foot disorder impacted his ability to work.

Based on a longitudinal review of the record, the Board concludes that the Veteran's degenerative arthritis of the 1st  metatarsal joint of the left foot, with numbness, does not warrant disability ratings in excess of those currently assigned at any time during the appeal periods prior to or since April 27, 2009.  Prior to April 27, 2009, the Veteran's left foot disorder was manifested by mild or no symptoms.  As a 10 percent disability rating is not warranted unless there are "moderate" symptoms, the Board finds that the Veteran's left foot disorder was properly assigned a noncompensable evaluation prior to April 27, 2009.  Beginning April 27, 2009, the Veteran's degenerative arthritis of the 1st metatarsal joint of the left foot, with numbness, was assigned a 10 percent disability evaluation.  This rating represents the maximum schedular evaluation that can be assigned to the Veteran's degenerative arthritis of the 1st metatarsal joint of the left foot, with numbness.  Thus, no higher rating is available for the Veteran's service-connected left foot disorder under Diagnostic Code 5280.  

Notwithstanding the foregoing, the Board must consider other potentially applicable diagnostic codes pertaining to impairment of the feet.  Specifically, the Board must ensure that the Veteran receives the highest possible disability evaluation for his service-connected degenerative arthritis of the 1st metatarsal joint of the left foot, with numbness, based on the clinical findings shown on objective examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

However, flatfoot,  bilateral weak foot, claw foot, anterior metatarsalgia, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries have not been shown on any clinical evaluation during the appeal periods prior to and since April 27, 2009.  Accordingly, the Board finds that the application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 5281, 5282, 5283, 5284.

C.  Other Considerations

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2015).  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability 

picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Id.; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board finds that the Veteran's disability picture is not unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's bilateral knee chondromalacia patella has been evaluated as a musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5019.  As previously discussed, Diagnostic Code 5019 subscribes to the criteria underlying other musculoskeletal codes such as Diagnostic Code 5003 (arthritis) and Diagnostic Codes 5260 and 5261 (limitation of flexion and extension).  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261.  During the course of this appeal, the Veteran's service-connected bilateral knee chondromalacia patella was manifested by pain, tenderness, and abnormal motion.  The Board finds that the criteria provided in Diagnostic Codes 5019, 5003, 5260, and 5261 specifically contemplate the level of occupational and social impairment caused by his service-connected bilateral knee chondromalacia patella.  Thun, 22 Vet. App. at 115.  
 
Moreover, the Veteran's residuals of a right foot injury have been rated under the criteria of Diagnostic Code 5284.  Prior to November 1, 2012, the Veteran's service-connected residuals of a right foot injury were manifested by complaints of fatigability when standing and walking.  Since November 1, 2012, his service-connected residuals of a right foot injury were manifested by complaints of pain when walking and standing at his job.  The Board finds that the criteria provided in Diagnostic Code 5284 specifically contemplate the level of occupational and social impairment caused by his service-connected residuals of a right foot injury.  Id.  

Lastly, the Veteran's degenerative arthritis of the 1st metatarsal joint of the left foot, with numbness, has been rated by analogy under the criteria of Diagnostic Codes 5299-5280.  Prior to April 27, 2009, the Veteran's 1st metatarsal joint of the left foot, with numbness, was manifested by mild or no symptoms.  Since April 27, 

2009, his 1st metatarsal joint of the left foot, with numbness, was manifested by moderate symptoms.  The Board finds that the criteria provided in Diagnostic Codes 5299-5280 specifically contemplate the level of occupational and social impairment caused by his service-connected degenerative arthritis of the 1st metatarsal joint of the left foot, with numbness.  Id.

When comparing the Veteran's disability picture for each of these disorders with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations the Veteran's service-connected knee and foot disorders are more than adequately contemplated by the staged disability evaluations assigned.  Ratings in excess of the assigned evaluations are provided for certain manifestations of the service-connected knee and foot disorders, but the evidence of record does not demonstrate that such manifestations have been present in this case. The criteria for the assigned evaluations reasonably describe the Veteran's disability level and symptomatology throughout the rating periods on appeal.  Therefore, the currently assigned schedular evaluations are adequate and no referral is required.  Id.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected knee and foot disorders, the evidence shows no distinct periods of time during the periods covered by the appeal, during which the Veteran's knee and foot disorders have varied to such an extent that ratings greater or less than those previously assigned would be warranted.  The Board considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against the claims for ratings in excess of those assigned during any additional distinct period of the appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

An initial evaluation in excess of 10 percent for chondromalacia patella of the right knee is denied.  

An initial evaluation in excess of 10 percent for chondromalacia patella of the left knee is denied.

An initial compensable evaluation for residuals of a right foot injury, prior to November 1, 2012, is denied.  

An evaluation in excess of 10 percent for residuals of a right foot injury, since November 1, 2012, is denied.  

An initial compensable evaluation for degenerative arthritis of the 1st metatarsal joint of the left foot, with numbness, prior to April 27, 2009, is denied.

An evaluation in excess of 10 percent for degenerative arthritis of the 1st metatarsal joint of the left foot, with numbness, since April 27, 2009, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


